— In an action inter alia to restrain defendants from harboring a dog within their apartment, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated April 17, 1975, as granted plaintiff’s motion for summary judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements (see, e.g., Brigham Park Co-op. Apts. Section No. 2 v Krauss, 28 AD2d 846, affd 21 NY2d 941; East Riv. Housing Corp. v Matonis, 34 AD2d 937, affd 27 NY2d 931; Hilltop Vil. Co-op No. 4 v Goldstein, 43 Misc 2d 657, affd 23 AD2d 722). Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.